Citation Nr: 0932981	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's cousin


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1945 until 
November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  The Veteran testified before the undersigned at a 
videoconference hearing held in July 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine was denied in a 
June 2003 rating decision.  The Veteran was informed of that 
determination and did not appeal.

2.  The evidence added to the record is relevant and 
probative as to the issue of entitlement to service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine.

3.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine was not manifest in service and is not 
attributable to service.




CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine is final.  New and material evidence 
sufficient to reopen the claim has been received . 38 
U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2008).

2.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  
A letter was sent to the appellant in January 2006, which 
although predating the Kent decision, provided sufficient 
information to meet the requirements of notice as related to 
Kent.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January 2006 and January 2008 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in May 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained as 
have records of private and VA treatment.  Furthermore, the 
Veteran was afforded a VA examination in June 2006 in which 
the examiner was provided the claims file for review, took 
down the Veteran's history, conducted a physical examination 
of the Veteran and reached a conclusion based on her 
examination that is consistent with the record.  The 
examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a July 2009 
hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen 
a final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See, Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

In this case, the RO considered and denied the Veteran's 
claim of entitlement to service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine in June 2003.  The Veteran did not appeal from that 
decision and as such the decision is final.

The pertinent evidence associated with the claims file at the 
time of the last final decision included the Veteran's 
service treatment records which showed that in December 1944 
the Veteran claimed pain in the area of his right kidney.  
The record also showed an in-service complaint of low back 
pain in September 1945 and claims that he injured his back in 
August 1945 during paratrooper training.  Finally the record 
included reports of post-service treatment, including a 
diagnosis of transitional lumbosacral vertebral with 
degenerative disc and degenerative joint changes.

In essence the evidence established that the Veteran had 
service, had complained of back pain in-service, and 
currently has a diagnosed back disorder.  The record did not 
include, however, competent evidence a nexus between the 
Veteran's low back pain and active service.  It was for this 
reason that the Veteran's claim had been denied.

Evidence added to the record since that time includes 
additional treatment records, x-ray imaging of the Veteran's 
back confirming his diagnosis, letters and reports from Dr. 
R.W. and Dr. S.S. stating that the Veteran's current back 
disorder is related to service, and a VA examination stating 
that it is not related to service.  Finally the evidence 
added also includes statements from The Veteran's wife, 
cousin and a coworker all attesting to objective signs of 
back pain.

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously before agency decisionmakers.  38 C.F.R. 
§ 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
Considering the reasoning for the prior denial, new evidence, 
if accepted, tends to cure one of the evidentiary defects by 
establishing a nexus to service.  Accordingly, the evidence 
is new and material and the claim is reopened. 

New and material evidence having been received, the 
underlying service connection claim is now for consideration. 
As the RO has already considered the merits of the claim, the 
Board may proceed with appellate review at this time. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The absence of any one element will result in 
the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

A Veteran is presumed to have entered service in sound 
condition with respect to his or her health.  See 38 U.S.C.A. 
§ 1111.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
a disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  When, 
however, the appellant is not a Veteran, no entitlement to a 
presumption of soundness exists.

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

As stated, the Veteran contends he injured his back during 
paratrooper training exercises.  As an initial matter, the 
Board notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records reflect that in 
December 1944, one month before entrance, the Veteran had 
mild pain in the area of his right kidney.  As noted, VA 
presumes a Veteran entered service in sound condition unless 
presented with clear and unmistakable evidence that a 
disability existed prior to service.  In this case the Board 
finds that the Veteran's reported kidney-area pain is neither 
clear nor unmistakable evidence of a preexisting disability.  
In spite of this subjective report from the Veteran, his 
induction examination indicates that he his musculoskeletal 
system was normal.  A lower back disorder was not noted at 
service entrance, and as the Board finds no clear and 
unmistakable evidence of an existing disability at induction, 
the Veteran is presumed sound.

In September 1946, the Veteran complained of low back pain 
with no limitation of motion and no muscle spasm.  The 
remaining service treatment records do not show complaints or 
treatment referable to the back.

Based on the foregoing, the service treatment records do not 
show a chronic back disability was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the currently diagnosed degenerative joint disease and 
degenerative disc disease of the lumbar spine are related to 
active service, for the reasons discussed below.

In his hearing before the undersigned, the Veteran indicates 
that he first sought treatment for his back four months after 
service.  However, although the Veteran made an appointment 
at an Army hospital, he left before he could be seen by a 
professional.  He also stated that he saw a chiropractor five 
years later who "adjusted" his back to help alleviate pain.  
A letter from the Veteran's former chiropractor, J.W., 
indicates that the Veteran began being seen for his back in 
early 1973.  J.W. states that the Veteran was seen on an "as 
needed" basis as the areas of back discomfort would change 
over time.  The next indication of treatment is from August 
1999, when the Veteran was diagnosed with transitional 
lumbosacral vertebral with degenerative disc and degenerative 
joint changes.

In June 2006 the Veteran underwent a VA examination during 
which he told the examiner that he remembered two back 
injuries in service.  The first was a minor injury in basic 
training, and the second happened during a parachute jump 
just prior to discharge.  The examiner described these as 
apparently no more serious than an acute self-limited lumbar 
strain.  After reviewing X-ray imaging and the Veteran's 
medical records, the examiner indicated that the Veteran's 
current back disorder is not of the kind caused by trauma, 
but rather by the aging process.  She also noted that if the 
Veteran had suffered a serious back injury, she would expect 
to find more records of ongoing treatment for such an injury.  
Accordingly she concluded that the Veteran's present back 
disorder was not caused by or related to service.

A contrary opinion was submitted in April 2006 by a private 
physician, Dr. R.W.  He stated that he believed, after 
reviewing the Veteran's service record, that it is more 
likely than not that his current back disorder is the same as 
the one for which he sought treatment in 1945.  This opinion 
was confirmed by Dr. S.S. in March 2007 when, after 
conducting a physical examination and reviewing the Veteran's 
medical records, he concluded that the Veteran's low back 
injuries are likely related to service.

In a February 2007 letter, an employee of the Veteran 
reported that in the 20 years during which she had worked for 
the Veteran, she recalled seeing him miss work due to doctor 
appointments.  She also reported that the Veteran cannot bend 
over to tie his own shoes.  In February 2008 the Veteran's 
cousin, who is now a trained social worker, submitted a 
statement recounting that the Veteran had complained of back 
problems, including cramps and spasms, continuously since at 
least 1947.  At the aforementioned hearing, she also 
indicated that she lived with the Veteran at the age of 10 
and that in her professional capacity she regards the Veteran 
as someone likely to be hesitant to speak up regarding pain.  
Additionally, the Veteran's spouse submitted a statement in 
February 2008 indicating that the Veteran had written letters 
to her, during active service, complaining of back pain and 
that he has continued to have back-related problems since 
leaving active service.
 
In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give his observations 
about what he experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's back pain is capable of 
lay observation and thus his statements regarding pain 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, service treatment 
records reflect only a single complaint referable to a back 
injury in service and the objective evidence available to the 
Board does not show treatment of the back until 1973.  Given 
that the Veteran separated from service more than 60 years 
ago, the Board finds the statements to the effect that the 
Veteran has experienced continuous symptomatology to be of 
limited probative value.

The Veteran has expressed his belief that his current back 
disorder is related to an in-service injury.  The Board finds 
that the question of etiology of his current back disability 
is a complex medical issue that is beyond the realm of a 
layperson's competence.  See Jandreau, supra.  Thus the 
Veteran is not competent make statements relating to 
etiology, and any contentions to that effect are of limited 
probative value.

The Board has been presented with competing competent 
evidence regarding the etiology of the Veteran's back 
disorder.  In considering the evidence, it is noted that the 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, 
the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Here the Board finds the opinion offered by Dr. R.W. to be of 
very limited probative value as it includes no suggestion 
that it was based on diagnostic examination of the Veteran.  
With regard to the remaining opinions, the Board finds the VA 
examiner's opinion to be of greater probative value than that 
offered by Dr. S.S.  In so finding the Board notes that in 
his opinion Dr. S.S. does not appear to consider the specific 
claimed in-service injury relating to paratrooping.  Rather 
he merely states that the Veteran's current disorder is 
consistent with his in-service complaint of back pain.

Thus, for the foregoing reasons, the Board finds the negative 
evidence, both private and VA, to be of more probative weight 
than the evidence in support of the Veteran's claim.  

In conclusion, as the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board lastly notes that the Veteran has not been 
prejudiced by the Board's adjudication of his claim on the 
merits, as the record reflects that the RO also considered 
the claim on the merits.


ORDER

The application to reopen the claim of entitlement to service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine is granted.

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


